Duckworth, Justice.
The pleadings and the evidence make the one issue whether or not the.year’s-support property involved was encumbered for the support of the wife, beneficiary thereunder. On this question the evidence on the trial was in sharp conflict, and the discretion of-the judge in denying an injunction will not be disturbed. Code, § 55-108; Gillen v. Coconut Grove Bank & Trust Co., 171 Ga. 162 (154 S. E. 787); Murrell v. North London Fine Art Co., 173 Ga. 224 (160 S. E. 343); Traylor v. Peoples Bank of Carrollton, 179 Ga. 895 (3) (177 S. E. 702). No issue made by the pleadings and the evidence' requires application or construction'of the act approved March. 12, 1937 (Ga. L. 1937, p. 861),-since it appears that none of'the. beneficiaries of the year’s stípport were minors at the time the loan, was-made, and the minor beneficiaries who have attained the age of majority are not parties seeking relief in the instant case. .

Judgment affirmed.


All the Justices concur.